     4:18-cr-03115-JMG-CRZ Doc # 50 Filed: 08/25/21 Page 1 of 1 - Page ID # 169


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                      Plaintiff,                           4:18-CR-3115

    vs.
                                                              ORDER
    BRADLEY DALE KOLKA,

                      Defendant.


          IT IS ORDERED:

          1.   The Request for Transcript (filing 49) is granted.


          2.   The Clerk's Office shall mail a copy of this order to the party
               requesting the transcript.


          3.   The requestor shall be responsible for the cost of the
               transcript.


          4.   The requestor is directed to contact the court reporter to
               arrange for payment.1


          Dated this 25th day of August, 2021.

                                              BY THE COURT:


                                              John M. Gerrard
                                              United States District Judge

1    The Court reporter, Rogene S. Schroder, may be reached at (402) 661-7383 or
roschrod79@yahoo.com.
